UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing (“Filer”):Encana Corporation B. (1)This is [check one]: [X]an original filing for the Filer. []an amended filing for the Filer. (2)Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9): [] C. Identify the filing in conjunction with which this Form is being filed: Name of registrant: Encana Corporation Form type: Form F-10 File Number (if known): 333-181196 Filed by: Encana Corporation Date Filed (if filed concurrently, so indicate): May 7, 2012 (concurrently with Form F-10) D. The Filer is incorporated or organized under the laws ofCANADA and has its principal place of business at: 1800, 855 - 2nd Street S.W. Calgary, Alberta T2P 2S5 CANADA (403) 645-2000 E. The Filer designates and appoints CT Corporation System (“Agent”), located at: 111 Eighth Avenue New York, New York 10011 Telephone: (212) 590-9330 as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papers in: (a) any investigation or administrative proceeding conducted by the Commission; and (b) any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any state or of the United States or of any of its territories or possessions or of the District of Columbia, where the investigation, proceeding or cause ofaction arises out of or relates to or concerns any offering made or purported to be made in connection with the securities registered or qualified by the Filer on FormF-10 on May 7, 2012 or any purchases or sales of any security in connection therewith. The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon such agent for service of process, and that service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F.The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended FormF-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed from the date the Filer has ceased reporting under the Securities Exchange Act of 1934, as amended. Filer further undertakes to advise the Commission promptly of any change to the Agent’s name or address during the applicable period by amendment of this Form, referencing the file number of the relevant form in conjunction with which the amendment is being filed. 2 G.The Filer undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the FormF-10, the securities to which the FormF-10 relates and the transactions in such securities. The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calgary, Province of Alberta, Country of Canada, on this 7th day of May, 2012. Filer:ENCANA CORPORATION By: /s/ Dawna I. Gibb Name: Dawna I. Gibb Title: Assistant Corporate Secretary 3 This statement has been signed by the following persons in the capacities and on the dates indicated. CT Corporation System As Agent for Service of Process for Encana Corporation By: /s/ Sohan R. Dindyal Name:Sohan R. Dindyal Title:Assistant Secretary Date:May 7, 2012 4
